Citation Nr: 0428884	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for an injury to the 
right leg/knee, claimed as a fracture.

3.  Entitlement to service connection for plantar warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the claims on appeal.  

The issues of entitlement to service connection for plantar 
warts and entitlement to a compensable evaluation for hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right leg disorder is not shown to be related 
to service or an incident of service origin.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
November 2000, prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until May 2003.  

The May 2003 letter specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence. 

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in May 2003, as well as by the discussions 
in the January 2002 statement of the case (SOC) and June 2003 
supplemental statement of the case (SSOC).  (The Board notes 
that a November 2003 SSOC addressed a different issue on 
appeal.)  By means of these documents, the veteran was told 
of the requirements to establish service connection for the 
right leg disorder, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in May 2003, 
his claim was readjudicated based upon all the evidence of 
record in June 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  The RO also obtained 
the veteran's VA and private outpatient records.  He also 
offered testimony at his Travel Board hearing held in June 
2004.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  .  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran contends that he is entitled to service 
connection for right leg disability, said to include the 
right knee.  He alleges that the disability stems from a fall 
he took in service in June 1982, and indicates that private 
medical records from 1998 showed evidence of an old fracture 
in the leg.  

Service medical records are silent for any evidence of right 
knee or leg problems.  The veteran is noted to have undergone 
numerous annual flight examinations over his entire career 
from the 1960's through the late 1980's.  None of the flight 
examinations revealed evidence of a right leg problem on 
physical examination and the veteran never reported any 
complaints of right leg problems such as lameness, painful 
joints or knee problems in the multiple reports of medical 
history that accompanied these flight examinations.  The 
records also show that at various times when he was 
restricted from flying, it was for reasons other than right 
leg or knee problems, such as upper respiratory infections 
and other illnesses.  

Regarding the incident in June 1982, which the veteran cites 
as having caused his right leg injury, the Board notes that 
the June 1982 service medical record reflects that the 
veteran fell and cut his right palm and had minor other 
abrasions.  No mention of the right leg was made in this 
record or the July 1982 follow up record for treatment of his 
hand laceration.  

An August 1984 service medical record does reflect complaints 
of some right hip pain after running about five miles.  The 
veteran was noted to have been running for about five or six 
years.  Aside from tenderness of the right hip, no findings 
regarding the right leg or knee were made.  Subsequent 
service medical records reflect no evidence of right hip 
problems.  

The report of a March 1993 VA examination revealed normal 
findings on examination of the musculoskeletal system.  No 
diagnosis regarding the right leg was made.  

Private medical records reflect that in July 1997, the 
veteran was running and felt a sudden pain on the posterior 
part of the right thigh that felt like he was hit by a rock.  
He could not walk on it at the time.  Since then the pain had 
eased, although he was still quite sore.  The assessment was 
strained muscle, right thigh.  In November 1998, the veteran 
fell down some stairs and injured his right knee.  A November 
1998 X-ray taken after the fall revealed evidence of an old 
post traumatic deformity identified in the proximal fibula 
and no acute fracture was identified.  When the veteran was 
seen for treatment after the fall in November 1998, he 
described feeling and hearing a tearing sensation above his 
right knee when it happened.  He complained of pain and 
instability on movement.  His right knee was shown to be red 
and swollen, with positive pain to the touch of the 
quadriceps.  X-rays reviewed showed a small infusion behind 
the kneecap and an old deformity to the fibula and some 
spurring at the quadriceps insertion site, however the joint 
spaces were maintained.  There was no fracture evident.  The 
assessment was sprain, right knee, right knee pain and 
probable muscle tear.  

VA treatment records reflect that in May 2000 the veteran was 
seen for complaints that included some complaints of the 
right knee bothering him intermittently.  He had a past 
history of right knee arthritis.  The veteran described 
having right knee pain of 6/10 intensity during flare-ups and 
it would have a constant aching for a while, then subside for 
several weeks.  The assessment included right knee fracture; 
this was old, found on X-ray in the past six months.  The 
veteran believed the original injury occurred between 1979 
and 1983 while on active duty.  He indicated that he 
sustained multiple injuries to the right knee and multiple 
falls during military exercises.  Other VA treatment records 
from 2000 through 2003 reflects treatment for other problems, 
but continued to note a history of right knee arthritis.  He 
was also seen beginning around December 2000 for right foot 
problems, diagnosed in October 2001 as hallux limitus, with 
possible neuroma, second intermetaltarsal space and 
capsulitis, second MPJ.  He was also noted to have a sprained 
ankle in September 2001.  

The veteran testified in his June 2004 hearing that he 
injured his right leg in June 1982, when he fell during a 
fitness run.  He indicated that he cut his hands in this 
fall, which were medically treated, but did not have 
treatment for his right knee.  He testified that he had pain 
and discomfort in his knee throughout the rest of his Air 
Force career.  He indicated that during survival operations 
or climbing in and out of airplanes, he had to crawl around, 
which caused pain.  He acknowledged that he did not report 
any aches and pains in his knee to any medical personnel in 
service, because he wanted to remain on flying status.  He 
indicated that he did not seek treatment for his right knee 
after he left the military, until after he fell down some 
stairs and hurt his knee in 1998.  He testified that it was 
during treatment following this fall that an X-ray revealed 
an old fracture of the right leg.  He testified that the 
right knee problems give him difficulties crawling and he 
avoided kneeling.  

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and arthritis is manifest to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

In this case, the veteran is shown to have been treated for a 
right hand injury that resulted from a fall in June 1982, but 
the service medical records show no evidence whatsoever of a 
right leg and knee disability, to include after this 
incident.  Although the X-rays from November 1998 showed 
evidence of evidence of an old post traumatic deformity 
identified in the proximal fibula, there is no medical 
evidence indicating whether this old fracture was from 
service or could have happened shortly after discharge.  The 
Board does note that about a year prior to his fall in 
November 1998, he was seen for an injury to the right leg 
while running.  Although the May 2000 record reported the 
veteran's beliefs that the injury was caused in service, the 
record contains no competent medical evidence or opinion 
linking his current right leg disability to any event in 
service.  

The veteran's belief that his right knee disorder is the 
result of a fall in service does not constitute such 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (the Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(the Court held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  Here with the lack of medical evidence 
of any knee injury in service, there is no competent medical 
evidence showing that his current right knee problems 
occurred in service.  

There is also no objective evidence of a right leg or knee 
arthritis problem having been manifested to a degree of 10 
percent disabling within one year of his discharge.  Although 
the November 1997 private X-ray showed an old fracture, it 
did not mention any arthritis.  The earliest evidence of 
arthritis is not shown until the VA records of May 2000 
giving a history of arthritis.  

Thus, the Board finds that the veteran's current right leg 
and knee problem, which is post traumatic deformity 
identified in the proximal fibula, is not shown to have been 
acquired in service, or to be due to a presumptive arthritis 
set forth in 38 C.F.R. § 3.309 having manifested within a 
year of discharge from the service.  Therefore the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection a right 
leg disorder, to include the knee.  


ORDER

Entitlement to service connection for an injury to the right 
leg/knee, claimed as a fracture, is denied.


REMAND

The veteran alleges that he is entitled to service connection 
for plantar warts.  Service medical records are noted to show 
treatment for recurrent plantar warts between 1974 and 1976.  
Following service, he was treated by the VA for plantar warts 
in May 2000 and continued treating at the VA for foot 
complaints through June 2002.  

To date there has not been an opinion to determine whether 
the veteran's plantar warts shown in service is the same type 
or types of hepatitis that later manifested after service.  

The veteran also contends that his hearing loss disability 
has increased in severity.  The veteran last received a VA 
hearing loss examination to ascertain the severity of his 
hearing loss disability in July 2000.  At his Travel Board 
hearing in June 2004 the veteran testified that his hearing 
has worsened since the July 2000 examination.  
The veteran's representative also requested that a current 
examination be scheduled at this hearing, based on the length 
of time since the most recent examination.
  
VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After the completion of #1 above, the 
veteran should be scheduled for an 
appropriate VA to determine to determine 
the severity of the service- connected 
bilateral hearing loss.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
of the examination.  VA Form 10-2464 
should be completed; puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz 
should be recorded for each ear, and a 
puretone threshold average derived for 
each ear in accordance with 38 C.F.R. § 
4.85(d).  Speech discrimination for each 
ear under the Maryland CNC test should be 
conducted.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.

3.  Thereafter, the veteran should be 
afforded a VA examination to review and 
to obtain an opinion as to the nature, 
extent of severity, and etiology of any 
current plantar warts disability, which 
may be present.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
address the service medical records 
showing treatment for a plantar warts 
disability.  The examiner must also 
review and address the post service 
records.  Any further indicated special 
tests should be undertaken.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran currently have 
plantar warts? If not, what, if any, is 
the current nature of his foot 
disability?

(b) Is it at least as likely as not that 
plantar warts, if determined to be 
present, is the same plantars warts 
condition that was shown in service or 
was otherwise shown to be caused by any 
incident that took place in service?

The examiner must express an opinion as 
to whether it is at least as likely as 
not that any plantar warts disorder 
disorder(s) found on examination is/are 
related to any incident of service, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  If the veteran is shown to be 
appealing multiple types of hepatitis, 
the SSOC must reflect these issues 
separately.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, including 
consideration as to whether any claim 
shown on appeal is shown to have been 
previously denied by a final decision.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



